B. E. SAEEOLD, J.
The indictment chargéd the appellant with feloniously taking “ten dollars in money of United States currency, and five gallons of whiskey, less one pint, the property of Lemuel Reaves, from his- person and presence, and against his will, by putting him in such fear as imwillingly to part with the same.”
The description of the money is too indefinite. The term “currency,” when applied to the medium of trade, means equally coin, bank notes, or notes issued by the government.- — Webster’s Dict.
The averment that the taking of the money and whiskey was from the person and presence of the party robbed, is not the inclusion of two separate offenses conjunctively in the same count. Property taken in the presence of the oAvner, under circumstances constituting robbery, is taken from his person.-1 Russ, on Crimes, 873.
The failure to serve a copy of the indictment and a list of the jurors on the defendant, who was in custody, one entire day before the trial, is a reversible error. — Flanagan v. State, 46 Ala. 703.
The misconduct of the jury in dispersing and mingling with other persons after the cause was submitted to them, has been held by this court to be a good cause for a new trial, but not a ground for arrest of judgment. — Franklin v. State, 29 Ala. 14; Brister v. State, 26 Ala. 107.
Another error apparent from the record is, the defend*58ant was not asked if lie had anything to say why sentence should not be pronounced on him. — Perry v. State, 43 Ala. 21.
The verdict, “We, the jury, find the defendant guilty of robbery; imprisonment ten years in penitentiary,” is imperfect in the expression of the subject of the punishment to be inflicted. Quere, whether the judgment should be reversed if this were the only error.
The judgment is reversed and the cause remanded.